In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                          No. 15-1345V
                                   Filed: November 21, 2016
                                          Unpublished

****************************
JOAN WITKOWSKI,                           *
                                          *
                   Petitioner,            *     Ruling on Entitlement; Concession;
                                          *     Influenza (“Flu”) Vaccination
v.                                        *     Shoulder Injury Related to Vaccine
                                          *     Administration (“SIRVA”);
SECRETARY OF HEALTH                       *     Special Processing Unit (“SPU”)
AND HUMAN SERVICES,                       *
                                          *
                   Respondent.            *
                                          *
****************************
Franklin John Caldwell, Jr., Maglio, Christopher & Toale, Sarasota, FL, for petitioner.
Ryan Daniel Pyles, U.S. Department of Justice, Washington, DC, for respondent.

                                    RULING ON ENTITLEMENT1

Dorsey, Chief Special Master:

       On November 9, 2015, Joan Witkowski (“petitioner”) filed a petition for
compensation under the National Vaccine Injury Compensation Program, 42 U.S.C.
§300aa-10, et seq.,2 (the “Vaccine Act” or “Program”). Petitioner alleges that she
suffered right sided bursitis and a focal, partial thickness tear in the posterior
supraspinatus tendon at the distal bursal surface caused by the influenza vaccination
she received on October 23, 2014. Petition at ¶¶ 1, 5-6. Petitioner further alleges that
she received the vaccination in the United States, has suffered the residual effects of
her injury for more than six months, and neither she nor any other party has brought an
action for her vaccine related injuries. Id. at ¶¶ 1, 7, 10-11. The case was assigned to
the Special Processing Unit of the Office of Special Masters.


1 Because this unpublished ruling contains a reasoned explanation for the action in this case, the
undersigned intends to post it on the United States Court of Federal Claims' website, in accordance with
the E-Government Act of 2002, Pub. L. No. 107-347, § 205, 116 Stat. 2899, 2913 (codified as amended
at 44 U.S.C. § 3501 note (2012)). In accordance with Vaccine Rule 18(b), petitioner has 14 days to
identify and move to redact medical or other information, the disclosure of which would constitute an
unwarranted invasion of privacy. If, upon review, the undersigned agrees that the identified material fits
within this definition, the undersigned will redact such material from public access.

2National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
       On November 21, 2016, respondent filed her Rule 4(c) report in which she
concedes that petitioner is entitled to compensation in this case.3 Specifically,
respondent “has concluded that petitioner’s alleged injury is consistent with SIRVA; that
a preponderance of evidence establishes that her SIRVA was caused-in-fact by the flu
vaccination she received on October 22, 2014; and that no other causes for petitioner’s
SIRVA were identified.” Id. at 2-3 (citation omitted). Furthermore, respondent believes
that “petitioner has satisfied all legal prerequisites for compensation under the Act.” Id.
at 3.

       In view of respondent’s concession and the evidence before me, I find that
petitioner is entitled to compensation.

IT IS SO ORDERED.

                                        s/Nora Beth Dorsey
                                        Nora Beth Dorsey
                                        Chief Special Master




3 Respondent’s Rule 4(c) Report at 1. Respondent notes the vaccination records show petitioner
received her influenza vaccine on October 22, 2014 rather than October 23, 2014 as alleged. See id. at 1
n.1
                                                   2